                                                       1   Robin E. Perkins, Esq. (NV Bar No. 9891)
                                                           Adam Tully, Esq. (NV Bar No. 13601)
                                                       2   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       3   Las Vegas, Nevada 89169
                                                           Telephone: 702.784.5200
                                                       4   Facsimile: 702.784.5252
                                                           Email: rperkins@swlaw.com
                                                       5          atully@swlaw.com
                                                       6   Attorneys for Plaintiff HSBC Bank
                                                       7   USA, National Association

                                                       8                              UNITED STATES DISTRICT COURT
                                                       9                                       DISTRICT OF NEVADA
                                                      10

                                                      11   HSBC BANK USA, NATIONAL
                                                           ASSOCIATION, as Trustee for Wells Fargo              Case No.:   3:17-cv-00514-MMD-CBC
                                                      12   Asset Securities Corporation, Mortgage Pass-
             3883 Howard Hughes Parkway, Suite 1100




                                                           Through Certificates, Series 2006-18;                STIPULATION AND ORDER FOR
Snell & Wilmer




                                                      13                                                        DISMISSAL WITH PREJUDICE
                    Las Vegas, Nevada 89169




                                                                                Plaintiff,
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                           vs.
                                                      15
                                                           MICHAEL GRIBOSKI, an individual; CODY
                                                      16   LOGAN, an individual; LAKE VILLAGE
                                                           HOMEOWNERS ASSOCIATION, a Nevada
                                                      17   non-profit corporation; and GAYLE A. KERN,
                                                           LTD., a Nevada professional corporation, d/b/a
                                                      18   Kern & Associates, Ltd.;
                                                      19                        Defendants.
                                                      20   MICHAEL GRIBOSKI, an individual; CODY
                                                           LOGAN, an individual;
                                                      21
                                                                                Counterclaimants,
                                                      22
                                                                  vs.
                                                      23
                                                           HSBC BANK USA, NATIONAL
                                                      24   ASSOCIATION, as Trustee for Wells Fargo
                                                           Asset Securities Corporation, Mortgage Pass-
                                                      25   Through Certificates, Series 2006-18;
                                                      26                        Counter-Defendant.
                                                      27   ///

                                                      28   ///


                                                                                                          -1-
                                                       1            Plaintiff/Counter-Defendant HSBC Bank USA, National Association as Trustee for Wells
                                                       2   Fargo Asset Securities Corporation, Mortgage Pass-Through Certificates, Series 2006-18
                                                       3   (“HSBC”) and Defendants/Counterclaimants Michael Griboski and Cody Logan (“Griboski &
                                                       4   Logan,” collectively with HSBC, “Parties”) by and through their respective undersigned counsel
                                                       5   of record, hereby stipulate and agree, as follows:
                                                       6            Pursuant to Fed. R. Civ. P. 41, this matter, including all claims and counterclaims raised
                                                       7   therein, may be dismissed with prejudice with each party to bear its own fees and costs.
                                                       8

                                                       9   Dated: January 7, 2019.                               Dated: January 7, 2019.
                                                      10   SNELL & WILMER L.L.P.                                 WALSH, BAKER & ROSEVEAR
                                                      11
                                                           By: /s/ Adam Tully                                    By: /s/ James Walsh
                                                      12   Robin E. Perkins, Esq. (NV Bar No. 9891)              James M. Walsh, Esq. (NV Bar No. 796)
             3883 Howard Hughes Parkway, Suite 1100




                                                           Adam Tully, Esq. (NV Bar No. 13601)                   9468 Double R. Blvd., Ste A
Snell & Wilmer




                                                      13   3883 Howard Hughes Parkway, Suite 1100                Reno, Nevada 89521
                    Las Vegas, Nevada 89169




                                                           Las Vegas, NV 89169                                   Telephone: (775) 853-0883
                         LAW OFFICES

                          702.784.5200




                                                      14   Telephone: (702) 784-5200                             Facsimile: (775) 853-0860
                               L.L.P.




                                                           Facsimile: (702) 784-5252
                                                      15                                                         Defendants Michael Griboski and
                                                           Attorneys for Plaintiff HSBC Bank USA,                Cody Logan
                                                      16   National Association as Trustee for Wells
                                                           Fargo Asset Securities Corporation, Mortgage
                                                      17   Pass-Through Certificates, Series 2006-18
                                                      18
                                                                                                        ORDER
                                                      19

                                                      20
                                                                                                        IT IS SO ORDERED.
                                                      21

                                                      22
                                                                                                        UNITED STATES DISTRICT COURT JUDGE
                                                      23
                                                                                                        DATED: January 7, 2019
                                                      24
                                                           4821-1623-9236
                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           -2-
